DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 07/26/2021, in which claims 1-30 are pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date of the Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 9, 17, and 23 are currently amended.

Response to Argument
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.

With respect to rejection under 35 USC 112(a) and (b) in view of 112(f), the Applicant argues that the foregoing claim amend would render the rejection moot.
Examiner cannot concur. The amendment introduce an element of a processor, and further recite the configuring the different components/place holders (e.g. extractor configured …, predictor configured …) of question using the processor. Such recitation simply conveys that the processor is used to configuring the component to perform some actions, but it still does not make clear the structure of the components are pertinent to the processor.

With respect to claims rejected under 35 USC 103, the Applicant argues that “the inter-plane interchange information is individually defined for each second block of the second plurality of coding blocks”.
.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sub-divider configured  for … dividing”, “extractor configured for extracting …”, “predictor configured for …copying …”, “reconstructor configured for reconstructing …” in claim 1, “extractor … for predicting …” in claim 2, “extractor … for extracting …” in claim 3, “reconstructor … for reconstructing …” in claim 4, “sub-divider configured  for … dividing”, “data stream inserter configure for .. inserting …”, “predictor configured for …copying …” in claim 9, “predictor is further configured for predicting …” in claim 10, “data stream inserter is further configured for inserting …” in claim 11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in view of 35 U.S.C. 112(f) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, and the respective dependent claims are rejected based on their dependency on the above-identified claims.
Claim limitations “sub-divider configured  for … dividing”, “extractor configured for extracting …”, “predictor configured for …copying …”, “reconstructor configured for reconstructing …” in claim 1, “extractor … for predicting …” in claim 2, “extractor … for extracting …” in claim 3, “reconstructor … for reconstructing …” in claim 4, “sub-divider configured  for … dividing”, “data stream inserter configure for .. inserting …”, “predictor configured for …copying …” in claim 9, “predictor is further configured for predicting …” in claim 10, “data stream inserter is further configured for inserting …” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
claim interpretation session above, but lacks corresponding description of particular structures for carrying out or executing the functions.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in view of 35 U.S.C. 112(f) as failing to comply with the written description requirement, and the respective dependent claims are rejected based on their dependency on the above-identified claims.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As stated previously, the specification lack the corresponding description of particular structures for carrying out the claimed functions as previously identified in the claim interpretation session. Thus, the specification does not demonstrate the Applicant has made an invention that achieves the claimed functions because there is not sufficient detail that would lead to the conclusion that the inventor was in possession of the claimed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 20060233251 A1) in view of Yamada (US Pub. 20090028427 A1).

Regarding claim 1, a decoder for decoding a data stream encoded with a video represented by multiple arrays of information samples, comprising (Kim; Fig. 1, 7, Para.[0049-50, 94-95]. A video decoder is used to decode coded video data of different arrays of samples.):
a processor (Kim Fig. 1, 7, Para. [0142-143]. A decode includes at least one processor.);
a sub-divider configured for, using the processor, dividing a first array of information samples into a first plurality of coding blocks, the first array representing a first color component of the video, and dividing a second array of information samples into a second plurality of coding blocks, the second array representing a second color component of the video (Kim; Fig. 2, Para. [0055-56]. A decoder including at least an image processing component (processor) used to divide a first array of samples into a first plurality of blocks of a first color component and to divide a second array of samples into a second plurality of blocks a second color component.);
an extractor configured for, using the processor (Kim; Fig.1, 7, Para. [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information.): 
extracting, from the data stream, a first set of coding parameters associated with a first coding block of the first plurality of coding blocks of the first array, wherein the first set of coding parameters is to be used for reconstructing the first coding block (Kim; Fig.1, 7, Para.[0057, 60], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information of a first set of coding parameters for reconstructing a first block of a first plurality of blocks, wherein the first set of coding parameters is associated with the first block of a first array of samples.), 
extracting, from the data stream and for each of the second plurality of coding blocks, inter-plane interchange information associated with the second array, wherein the inter-plane interchange information is individually defined for each second block of the second plurality of coding blocks, and signals whether, for the respective second block, a second set of coding parameters used for reconstructing the respective second coding block is to be derived based on the first set of coding parameters (Kim; Fig.1, 7, Para.[0057, 60, 63], [0049-50, 94-95, 142-143].Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain information of an inter-plane flag for a second array of samples, wherein the flag information is defined individually for each second block of a second plurality of blocks (since the motion vector information is needed for each block for performing inter prediction) and used to indicate whether a second set of parameters, for reconstructing a respective second coding block of the second array of samples, is determined in accordance with a first set of parameters.), and 
responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is not to be derived based on the first set of coding parameters, extracting, from the data stream, the second set of coding parameters for the second block (Kim; Fig.1, 7, Para.[0055, 57, 60], [0049-50, 94-95, 142-143]. Implemented via a computer, for a flag indicating a second set of parameters are not determined in accordance with a first set, a entropy decoding unit, functioning as an extractor, is used to obtain a second set of coding parameters.); 
a predictor configured for, using the processor, responsive to a determination based on the inter-plane interchange information that the second set of coding parameters is to be derived based on the first set of coding parameters, copying at least one of the first set of coding parameters as equal to at least one of the second set of coding parameters of the second block (Kim; Fig.1, 7, Para.[0055, 57, 60], [0049-50, 94-95, 142-143]. For a flag indicating a second set of parameters are determined in accordance with a first set, at least a first set of coding parameters is determined/copied as the same with a first set of coding parameter); and 
a reconstructor configured for, using the processor, reconstructing the second coding block based on the second set of coding parameters (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, an inverse transform unit and an adding unit, functioning as a reconstructor, are used to reconstruct a second block in accordance with a second set of coding parameters.).
wherein a sampling format of the first array is different than a sampling format of the second array.
However, Yamada teaches wherein a sampling format of the first array is different than a sampling format of the second array (Yamada; Para. [0005]. A first array is sampled in a different format that a second array is sampled.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the encoding/decoding system of Kim to process samples in different arrays, by incorporating Yamada’s teaching wherein samples in a first array is sampled differently from samples in a second array, for the motivation to conducting compressing by selecting either a first encoding process or a second encoding process (Yamada; Abstract.). 

Regarding claim 2, modified Kim teaches the extractor is further configured for predicting the second coding block based on the second set of coding parameters to generate a predicted second coding block, wherein the reconstructor configured for reconstructing the second coding block based on the predicted second coding block (Kim; Fig.1, 7, Para.[0055, 57, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, for a flag indicating a second set of parameters are not determined in accordance with a first set, a entropy decoding unit, functioning as an extractor, is used to obtain a second set of coding parameters, wherein a second set of coding parameter is used to generate a predicted second coding block. Implemented via a computer, an inverse transform unit and an adding unit, functioning as a reconstructor, are used to reconstruct a second block in accordance with a predicted second coding block).

Regarding claim 3, modified Kim teaches the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters, residual information associated with the second coding block (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain a residual data for a second coding block in accordance with a second set of coding parameters.).

Regarding claim 4, modified Kim teaches the reconstructor is configured for reconstructing the second coding block based on the predicted second coding block and the residual information associated with the second coding block (Kim; Fig.1, 7, Para.[0057, 60, 88-89], [0049-50, 94-95, 142-143]. Implemented via a computer, a entropy decoding unit, functioning as an extractor, is used to obtain a residual data for a second coding block in accordance with a second set of coding parameters, wherein a reconstructor is used to generate a second coding block in accordance with residual data and a predicted second coding block.).

Regarding claim 5, modified Kim teaches the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene (Kim; Fig.1, 7, Para.[0057, 60], [0049-50]. Spatial sampled information includes at least one of brightness, color, depth, or transparency.).

Regarding claim 6, modified Kim teaches coding parameters in the first and second set of coding parameters include at least one of motion parameters for inter prediction, an intra coding parameter, and subdivision information that specifies how a coding block is to be sub-divided (Kim; Fig.1, 7, Para.[0057, 60, 68, 88-89], [0049-50, 94-95, 142-143]. A first and second set of coding parameters include at least one of motion parameters, intra coding parameters, subdivision information.).

Regarding claim 7, modified Kim teaches a spatial resolution of the first array is greater than a spatial resolution of the second array (Yamada; Para. [0005]. A first array is sampled in a different format that a second array is sampled, wherein a resolution of a first array is greater than a resolution of a second array.).

Regarding claim 8, modified Kim teaches the inter-plane interchange information signals whether a second intra coding parameter of the second set of coding parameters is to be derived based on a first intra coding parameter of the first set of coding parameters (Kim; Fig.1, 7, Para.[0055, 57, 60, 68-69]. A flag signal is used to indicate whether a second set of parameters are determined in accordance with a first set of parameters, wherein a first and second sets of parameters includes at least inter-prediction, intra-prediction parameters.).

Claims 9-16 are directed to an encoder for encoding, into a data stream, a video represented by multiple arrays of information samples, comprising components that perform processing steps that are in reverse order of the steps corresponding to the same as claimed in claims 1-8, respectively, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 17-22 are directed to a non-transitory computer readable medium storing a data stream, which is related to a video represented by multiple arrays of information samples (Kim; Para. [0142-143]. A computer readable medium is used for storing data stream.), the data stream comprising elements and processing steps corresponding to the same as claimed in claims 1, 3, 5-8, and are non-patentable over the prior arts for the same reasons as indicated previously.

Claims 23-30 are directed to a method of decoding a data stream encoded with a video represented by multiple arrays of information samples, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 1-8, and are non-patentable over the prior arts for the same reasons as indicated previously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helle (US Pub. 20130034157 A1) teaches performing video coding utilizing information inheritance.
Winken (US Pub. 20130034171 A1) teaches reducing redundancy by making use of interrelationships between coding parameters of different planes.
Wahadaniah (US Pub. 20130121415 A1) teaches performing video coding using inter-color-plane prediction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.